Appeals from an order of the Supreme Court, Erie County (Joseph D. Mintz, J.), entered January 14, 2009 in a medical malpractice action. The order, insofar as appealed from, denied in part the motions of defendants for summary judgment dismissing the complaint.
It is hereby ordered that the order so appealed from is modified on the law by granting those parts of the motion of defendants Liang Bartkowiak, M.D. and Children’s Hospital of Buffalo seeking summary judgment dismissing the first causes of action against them except insofar as those causes of action, as amplified by the bill of particulars, allege that defendant Liang Bartkowiak, M.D. failed to intervene when directed to perform a midline episiotomy and seeking summary judgment dismissing the second causes of action against them and dismissing the first causes of action to that extent against those defendants and dismissing the second causes of action against those defend*1712ants; and by granting those parts of the motion of defendants Kenneth R. Kahn, M.D. and University Gynecologists & Obstetricians, Inc. seeking summary judgment dismissing the second causes of action against them insofar as those causes of action, as amplified by the bill of particulars, allege that those defendants failed to obtain the informed consent of plaintiff Dawn M. Lorenzo for a vaginal delivery and for care and treatment by a medical resident and dismissing those causes of action to that extent against those defendants, and as modified the order is affirmed without costs.
Memorandum: Plaintiffs commenced this medical malpractice action asserting individual causes of action against each defendant. In the first causes of action asserted against each defendant, plaintiffs alleged that the respective defendants were negligent in their care and treatment of Dawn M. Lorenzo (plaintiff) while she was hospitalized for the birth of plaintiffs’ child. Plaintiffs alleged in the second causes of action asserted against each defendant, as amplified by the bills of particulars, that the respective defendants failed to obtain the informed consent of plaintiff for a vaginal delivery instead of a cesarean section; for care and treatment by a medical resident; for an episiotomy; and for the use of forceps during delivery. Defendant Kenneth R. Kahn, M.D. is employed by defendant University Gynecologists & Obstetricians, Inc. (collectively, UGO defendants), and he supervised defendant Liang Bartkowiak, M.D., a medical resident employed by defendant Children’s Hospital of Buffalo (collectively, Hospital defendants), during the birth of plaintiffs’ child. It is undisputed that an episiotomy was performed on plaintiff during the course of the birth and that the child’s birth was effectuated with the use of forceps. The Hospital defendants appeal from an order insofar as it denied those parts of their motion seeking summary judgment dismissing the first and second causes of action asserted against them, and the UGO defendants appeal from the same order insofar as it denied those parts of their motion seeking summary judgment dismissing the second causes of action asserted against them.
Addressing first the motion of the Hospital defendants, we note that it is well settled that, “[i]n general, a hospital may not be held vicariously liable for the malpractice of a private attending physician who is not an employee, and may not be held concurrently liable unless its employees committed independent acts of negligence or the attending physician’s orders were contraindicated by normal practice such that ordinary prudence required inquiry into the correctness of [the attending physi*1713cian’s orders]” (Toth v Bloshinsky, 39 AD3d 848, 850 [2007]). Likewise, “[a] resident who assists a doctor during a medical procedure, and who does not exercise any independent medical judgment, cannot be held liable for malpractice so long as the doctor’s directions did not so greatly deviate from normal practice that the resident should be held liable for failing to intervene” (Soto v Andaz, 8 AD3d 470, 471 [2004]; see Muniz v Katlowitz, 49 AD3d 511, 513 [2008]). Although the Hospital defendants established their entitlement to judgment as a matter of law with respect to the first causes of action against them, we nevertheless conclude that plaintiffs raised an issue of fact insofar as those causes of action, as amplified by the bill of particulars, allege that Dr. Bartkowiak was negligent in failing to intervene when Dr. Kahn directed her to perform a midline episiotomy. Supreme Court erred, however, in failing to dismiss the remaining claims of negligence against the Hospital defendants set forth in the first causes of action against them, and we therefore modify the order accordingly.
With respect to the second causes of action against the Hospital defendants, alleging that they failed to obtain plaintiff’s informed consent (see Public Health Law § 2805-d [1]), we conclude that the court erred in denying those parts of the motion of the Hospital defendants with respect to the second causes of action against them, and we therefore further modify the order accordingly. Indeed, “[l]ack of informed consent means the failure of the person providing the professional treatment . . . to disclose to the patient such alternatives thereto and the reasonably foreseeable risks and benefits involved as a reasonable medical . . . practitioner under similar circumstances would have disclosed” (id.) and, here, Dr. Kahn was the person providing the professional treatment to plaintiff (see Brandon v Karp, 112 AD2d 490, 492-493 [1985]).
With respect to the motion of the ÜGO defendants insofar as it sought summary judgment dismissing the second causes of action against them, we conclude that the court properly denied those parts of the motion insofar as the UGO defendants failed to establish their entitlement to judgment as a matter of law with respect to the use of forceps during delivery, and plaintiffs raised issues of fact whether those defendants failed to disclose the alternatives to and the reasonably foreseeable risks and benefits of an episiotomy (§ 2805-d [1]); whether a reasonably prudent person in plaintiffs position would have consented to the use of forceps if she had been fully informed (cf. Brandon, 112 AD2d at 492); and whether the lack of informed consent was a proximate cause of plaintiffs injuries (see § 2805-d [3]). *1714We further conclude, however, that the court should have granted those parts of the motion of the UGO defendants with respect to the second causes of action against them, insofar as those causes of action, as amplified by the bill of particulars, allege that the UGO defendants failed to obtain the informed consent of plaintiff for a vaginal delivery and for her care and treatment by a medical resident. We therefore further modify the order accordingly.
Scudder, P.J., and Lindley, J., concur; Peradotto, J., concurs in the result and dissents in part in accordance with the following memorandum.